Per Curiam.

“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach. * * * ” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
Notwithstanding respondent’s contention that violation of DR 1-102(A)(4) amounted to only a minor offense, minus any moral turpitude, the propriety required of respondent by the legal profession, encompassing his overall conduct under these circumstances, was violated.
Therefore, having reviewed the findings of fact and recommendation of the board, as well as the documentation and other evidence presented, it is found that respondent did violate DR 1-102(A)(4).
It is the judgment of this court that respondent receive a public reprimand, and it is so ordered.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.